EodhaN, J.
The questions presented in this case, are all decided in the case of Street v. Commissioners of Craven, ante 644, at this term, with one exception.
The levy was there objected to, because the Commissioners *728had ]aid no tax, or a merely nominal one on polls, and two-dollars on the one hundred dollars value of property, to pay a debt of the county incurred before 1868. Here the objection is that the Commissioners have laid a tax on polls in the proportion to that on property which fhe Constitution prescribes for ordinary State and county purposes. In that case, it was held that it was not the intention or effect of the Constitution, to impose any restraints on the power of the county authorities, either in the way of limitation of the maximum, or in the way of proportion or equation between the taxes on polls and property, but that they had a discretion. Consequently the levy in that ease-.was held good*. As there is nothing in the Constitution, which prohibits the Commissioners of a county, from taxing-poll's to pay a county debt incurred before 1868 so there is nothing fixing a maximum of taxation for such a purpose. The obligation to pay the debt is recognized," all the subjects of taxation are liable to it, and it is within the discretion of the Commissioners to regulate assessment both as to amounts and subjects, accoring to their views of equity and good policy.
Pee Cueiam. Injunction dissolved and case remanded. Defendants will recover costs in this Court.